Citation Nr: 1618337	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left hand disorder.
 
3.  Entitlement to service connection for a left knee disorder.
 
4.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from July 1952 to June 1954. 

These matters come before the Board of Veterans' Appeals (Board) from August 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In June 2015, the Board remanded the matters on appeal for additional development. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for a left hand, right knee, and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam or service in Korea between April 1, 1968, and August 31, 1971, and the evidence of record does not demonstrate that he was exposed to Agent Orange during service in Korea from July 1952 to June 1954.

2.  Diabetes mellitus was not shown to have manifested to a compensably disabling degree within the first year after the Veteran completed his active service and is not shown to be related to his active military service, to include asserted herbicide exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's April 2012 letter provided before initial adjudication of the claim on appeal in August 2012, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thereafter, the claim was readjudicated in February 2016 supplemental statement of the case.  Accordingly, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained VA treatment records.  It has afforded the Veteran the opportunity to present testimony, written statements, and evidence.  A review of the May 2015 Board hearing transcript demonstrates that the VLJ complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

VA formal finding of unavailability memorandums were associated with the electronic claims file in July 2012.  The first memorandum reflected that the Veteran's service treatment records and service personnel records were destroyed in the 1973 National Personnel Records Center (NPRC) fire.  The second memorandum reflected that there was a lack of information required to verify claim of herbicide exposure on a factual basis in Vietnam and locations other Vietnam.  Additional responses from NPRC dated in April and July 2012 reflected that there are no SGO (Surgeon General Office) reports for the Veteran as well.  When service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was also provided with a VA examination and medical opinion in conjunction with the service connection claim on appeal in December 2015 to clarify the nature and etiology of his claimed diabetes mellitus.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found that the December 2015 medical examination and opinion obtained by VA was adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, the Veteran's claim was previously before the Board in June 2015 and remanded for additional evidentiary development, to include obtaining VA treatment records, service clinical records, and a VA examination.  The Board finds that there has been substantial compliance with the June 2015 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Veteran has contended that his claimed diabetes mellitus both onset during or shortly after service and is related to his military service.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iv) (2015).

Type 2 diabetes, also known as Type II diabetes mellitus, shall be service connected if the veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, if the disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(iv), 3.309(e) (2015).

Regulations governing presumptive service connection for Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).

Service connection for diabetes mellitus is not warranted.  As an initial matter, there is no factual basis in the record that the claimed disorder was incurred during service, or manifested within a year thereafter, or for several years after his discharge from service in 1954.  

As noted above, service treatment and service personnel records are unfortunately unavailable for review.  Post-service VA treatment records first showed findings of diabetes mellitus years after the Veteran's separation from active service in 1954.  Evidence of record dated from 1994 to 2015 detailed findings of diabetes mellitus.  The passage of many years between discharge from active service and the continuity of symptomatology or medical documentation of a claimed disability are factors that tend to weigh against a claim for service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Furthermore, evidence of record reflects that diabetes mellitus was not shown to manifest to a compensable degree within one year of service discharge.  

There is also no evidence that the Veteran had service in Vietnam, service in Korea between April 1, 1968, and August 31, 1971, or was otherwise exposed to Agent Orange during his period of active duty.  He has not established a factual foundation establishing exposure to Agent Orange and his vague assertions of exposure are not credible.  Therefore, entitlement to service connection for diabetes mellitus due to exposure to Agent Orange on a presumptive basis is not warranted. 

Evidence of record also clearly does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's claimed diabetes mellitus and his active military service, to include asserted herbicide exposure.  

In a December 2015 VA examination report, the examiner listed a diagnosis of diabetes mellitus type II and noted that the date of diagnosis was "???? 1957".  The examiner noted that the Veteran had evidence in photographs that he was in Japan and Korea during 1952 to 1954.  The examiner acknowledged the Veteran's assertion that his diabetes was diagnosed within a year of service, but specifically noted that after extensive search for data and review of records that she only found documentation is dating back to 1994 for diabetes.  The examiner indicated that she spent over five hours on this matter, two hours for examination and history with Veteran present and three hours of reviewing his photos and records from 1994 until present.  

In a December 2015 VA medical opinion, after reviewing the record and examining the Veteran, the examiner opined that it is less likely than not that the Veteran's diabetes was related to service.  In the cited rationale, the examiner highlighted that although treatment records reveal that Veteran had diabetes dating back over 21 years, there was no additional information to support that the Veteran was diagnosed within a year of service.  It was noted that he was not in Korea during the time of Agent Orange spraying.  The examiner concluded that it was currently less likely than not that the Veteran's diabetes was related to service, and she would be resorting to mere speculation, to conclude that diabetes mellitus was diagnosed a year after service.

The only evidence of record which relates the Veteran's currently diagnosed diabetes mellitus to his active military service are his own statements.  In his March 2012 claim, the Veteran asserted that his diabetes mellitus began during service and that he was exposed to Agent Orange.  In written statements of record and during May 2015 Board hearing, the Veteran has reported that he was diagnosed with diabetes shortly after, but more than one year after, separation from service.  At that time, he asserted that he was given too much sugar during active service.   He has also stated that he was approximately 30 to 32 years old, which would be in approximately 1961 to 1963, more than eight years after separation from service.  A 2012 VA treatment record reflected that the Veteran had diabetes for 45 years, which would be from approximately 1967.

The statements from the Veteran are competent evidence as to observable symptomatology.  See Barr, 21 Vet. App. at 307.  However, the statements the Veteran's currently diagnosed diabetes mellitus were as a result of active service draw medical conclusions, which the Veteran is not qualified to make.  In addition, his statements as to date of diagnosis in service or within one year of service have been shown to be inconsistent and unsupported by the record.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of the Veteran's claimed diabetes mellitus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.  Moreover, the December 2015 VA examiner considered the lay assertions as to the date of onset and etiology of the Veteran's diabetes mellitus when providing the aforementioned medical opinion.

Accordingly, service connection for diabetes mellitus is not warranted.  The evidence of record simply does not establish either on direct or presumptive basis that the Veteran's claimed diabetes mellitus was incurred in or related to his military service, to include asserted herbicide exposure.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

The Board's review of the electronic claims file reveals that further development on the issues of entitlement to service connection for left hand, left knee, and right knee disorders is warranted.

The Veteran contends that while in Okinawa from 1953 to 1954, he was hospitalized for three weeks after a fall from a tank.  He has reported that he broke two or three fingers on his left hand and cut his knees, to include requiring stitches in his left knee.  

As noted above, service treatment and service personnel records are unfortunately unavailable for review.  The Veteran submitted several photographs from his time in service, showing he was in Korea, involved with tanks, and had bandaged left hand.

The Veteran has indicated that he has scars on his knees as evidence of an in-service fall injury to his knees.  An August 1994 VA treatment note showed complaints of right knee pain.  Additional VA treatment records from dated from 2003 to 2015 reflected complaints of knee pain, that the Veteran was diagnosed with osteoarthritis in 2006, and that he used a left knee brace and cane for safety.  A March 2009 VA right knee X-ray report revealed degenerative changes of the right knee with no acute pathology.  A June 2009 VA treatment note reflected that he has a scar on his left knee from a chain saw injury, which has not been shown to be due to service.  It was further noted that the Veteran's bilateral knee pain onset one year before.  A December 2013 VA X-ray report revealed bilateral knee degenerative joint disease. 

The Veteran has also indicated that his hand was hurt in the in-service fall from a tank.  An August 1994 VA treatment note showed complaints of stiffness and pain in both thumbs.  Additional VA treatment records from dated from 2008 to 2015 reflected that the Veteran was diagnosed with osteoarthritis in 2006 and treated for bilateral carpal tunnel syndrome.  In February 2011 VA treatment record, the examiner noted that the Veteran was pleasant but not a good historian when it came to his medical condition. VA treatment records dated in 2013 and 2014 reflected that the Veteran had left middle finger (MF) trigger finger, left carpal tunnel syndrome, left radiocarpal arthritis, left 1st carpal metacarpal (CMC) degenerative joint disease and a visually normal left hand.  Additional VA treatment records dated in 2013 reflected bilateral painful and stiff hands.  In August 2014, he underwent open left carpal tunnel release.

In June 2015, the Board remanded these claims for additional development to include obtaining in-patient service clinical records as well as VA examinations. 

In two VA examination reports dated in December 2015, the examiner diagnosed degenerative arthritis of the left hand from 2013, noting that degenerative or traumatic arthritis was documented in multiple joints of the left hand, including thumb and fingers.  The examiner also diagnosed bilateral knee degenerative arthritis from 2009.  The examiner noted the Veteran's report that he fell off the tank in Korea, broke three fingers on his left hand, hit both knees when falling off of the tank, had nine stitches in his left knee, and was sent to an Okinawa barracks hospital for hand and knee injuries.  The Veteran indicated that he had had another injury his left knee from a circular saw that hit him at the same spot he had to his right knee.  The Veteran asserted that his left hand had bothered him since his in-service injury.

In a December 2015 VA medical opinion, after reviewing the record and examining the Veteran, the examiner opined that it was less likely than not that the Veteran had hand and knee injuries, without additional evidence prior to 2012.  In the cited rationale, the examiner highlighted the Veteran's reports that he was in tank accident, noting that he reported this to multiple providers.  The examiner noted that the Veteran did not start reporting that he was in tank accident until 2012, and reported that he had the knee pain for one year in 2009 to another VA treatment provider.  The examiner commented that although it was possible that the Veteran did have an accident in Korea, there was not enough evidence to support this at the present time.  The examiner noted that if the Veteran could provide buddy statements or eye witness accounts from that time, the matter could be reevaluated.  However, the examiner concluded that although the Veteran offered history consistent with history of in-service injury reported in VA treatment notes dated from 2012 to 2015, it was less likely than not he had injuries in service.  Without additional evidence prior to 2012, the examiner indicated that she could not opine without speculation, as to whether the injuries occurred during military service in Korea.

The Board finds the December 2015 VA medical opinion to be inadequate, as the conclusions reached by the VA examiner do not fully or adequately address whether the Veteran's claimed disorders were causally related to active military service, to include the in-service tank injury described by the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner's conclusions seemed to purely focus on whether the asserted injuries occurred during military service in Korea.  As the Veteran's service records were destroyed in a fire, the lack of documentation of an in-service injury during military service is not fatal to a service connection claim.  Thus, the Board will not proceed with final adjudication of the claims until a competent VA medical examination and opinion is provided, in order to clarify the etiology of the Veteran's claimed left hand, left knee, and right knee disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran's service records were destroyed in the NPRC fire, VA has a heightened duty to assist him in the present case.  Despite multiple attempts to get information concerning his asserted in-service hospitalization in Okinawa for injuries to his knees and left hand after falling from a tank, the Veteran has provided vague or general responses as to the date and location of his in-service hospital treatment, simply indicating that he was injured and hospitalized at the barracks hospital in Okinawa during service from 1952 to 1954.  The AOJ should explain to the Veteran that it has to use an exact hospital location as well as two month periods to search for in-service hospitalization records.  For instance, the Veteran has repeatedly indicated that he was hospitalized in 1953.  The AOJ should inquire as to what season of the year he was treated in 1953 to attempt to narrow the time frame of his asserted injuries and resulting in-service hospitalization. 

On remand, the AOJ must again attempt to obtain any identified service clinical records pertaining to the Veteran's in-patient hospitalization in Okinawa.  38 U.S.C.A. §§ 5107(a), 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  However, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Without the requested information, the Veteran is reminded that VA is unable to even attempt to obtain service hospitalization records, which could considerably aid in his claims for service connection.  

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his claimed left hand, left knee, and right knee disorders from the VA Medical Center (VAMC) in Providence, Rhode Island.  As evidence of record only includes treatment records dated up to February 2015 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's claimed left hand, left knee, and right knee disorders from Providence VAMC for the time period from February 2015 to the present and associate them with the record.

2.  Request the Veteran to provide the month or season, year, and facility, of his alleged hospitalization in Okinawa.  Thereafter attempt to obtain in-patient hospital records, which may have been stored independent from his service treatment records and stored by year and facility.

3.  Thereafter, the Veteran should be afforded an appropriate VA medical examination(s) to clarify the nature and etiology of his claimed left hand, left knee, and right knee disorders.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed. 

Based on a review of the evidence of record, a detailed examination of the Veteran, and with consideration of his lay statements, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any currently or previously diagnosed left hand, left knee, and/or right knee disorder was causally related to active military service, to include the in-service tank injuries described by the Veteran.  The examiner should specifically comment, given the nature of the Veteran's left hand, left knee, and right knee disorders, whether the nature of those disorders is most compatible with the asserted in-service tank injuries or with other factors, such as age or body habitus.  The examiner should not rely solely on the Veteran's self-reported history, as this has not been found to be credible or consistent.  However, a determination as to whether the asserted in-service injuries actually occurred is not necessary and is not requested.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2015).

4.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2016 supplemental statement of the case.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


